Citation Nr: 1825708	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-39 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from May 21, 2014, through May 22, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the VA Medical Center (VAMC) in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran sought treatment for new onset of numbness of two hours on May 21, 2014, at the emergency department of Putnam Community Medical Center (PCMC) in Palatka, Florida, after calling VA and then calling 911.

2.  The Veteran's treatment at an unauthorized medical facility was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the Veteran is liable for the portion of the cost of such treatment, not covered by a third party, to include Medicare.


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency medical expenses for services rendered by non-VA providers from May 21, 2014, through May 22, 2014, have been met.  38 U.S.C. § 1725 (2012); 38 C.F.R. § 17.1002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a veteran's treatment by a non-VA emergency treatment facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.

Payment or reimbursement under 38 U.S.C. § 1725 and 38 C.F.R. § 17.1002 for emergency services may be made only if all of the following conditions are met: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) A VA or other federal facility/provider was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) The veteran is financially liable to the provider of emergency treatment for that treatment; (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and (h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

With regard to 38 C.F.R. § 17.1002(f), VA promulgated an interim final rule effective January 9, 2018.  Prior to this change, 38 C.F.R. § 17.1002(f) required that the veteran have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment at issue.  However, in April 2016, the United States Court of Appeals for Veterans Claims (Court) invalidated and set aside 38 C.F.R. § 17.1002(f) to the extent that the regulation acts as a bar to reimbursement in cases where a veteran has partial coverage under a health plan.  See Staab v. McDonald, 28 Vet. App. 50, 55 (2016).  Accordingly, in cases where an appellant seeking reimbursement or payment has partial coverage, such as private insurance or Medicare for the medical care at issue, VA reimbursement or payment is not precluded as a matter of law.

Furthermore, effective January 9, 2018, 38 C.F.R. § 17.1002(f) has been amended to read as follows: (f) The veteran does not have coverage under a health-plan contract that would fully extinguish the medical liability for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  See 83 Fed. Reg. 979 (Jan. 9, 2018).

Analysis

In a June 2014 notice of disagreement, the Veteran contends that VA should be responsible for the 20 percent that Medicare did not pay for the emergency treatment at issue here and that he would not have sought treatment at PCMC if VA had not instructed him to do so.

The Veteran is seeking payment or reimbursement for medical expenses incurred for emergency services rendered at PCMC from May 21, 2014, through May 22, 2014.  VA records from May 21, 2014, show that the Veteran called complaining of new onset numbness to his arms, face, and right leg for the past two hours and that he agreed to call 911.  It was noted that the Veteran was not triaged due to the severity of his symptoms and that he was alone.  PCMC records show that the Veteran arrived by ambulance to the emergency department on May 21, 2014, complaining of numbness of all extremities, that the provider decided to admit the Veteran, and that the Veteran was an inpatient from May 21, 2014, to May 22, 2014.

Because the Veteran sought emergency services at a hospital emergency department held out as providing emergency care to the public, and the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, the Veteran meets the conditions in 38 C.F.R. § 17.1002(a), (b).  He also meets the condition in 38 C.F.R. § 17.1002(c) because a VA or other federal facility/provider was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  In this regard, the Veteran's residence at the time of the emergency treatment is located approximately 26.7 miles from PCMC, whereas the nearest VA emergency department is the Gainesville VAMC, about 70 miles away.

Furthermore, at the time of the emergency was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 at the VAMC in Gainesville within the 24-month period preceding the furnishing of his emergency treatment; he is financially liable for such treatment; the emergency was not caused by an accident or work-related injury; and he is not eligible for reimbursement under 38 U.S.C. 1728 because he has no service-connected disabilities.  Thus, he meets the conditions in 38 C.F.R. § 17.1002(d), (e), (g), and (h), respectively.

As such, it appears that the only element in dispute is whether 38 C.F.R. § 17.1002(f) precludes payment or reimbursement in this case.  The Board notes that the Veteran's claim was denied because he has third-party insurance coverage, to include Medicare.  However, as discussed above, the Court invalidated and set aside 38 C.F.R. § 17.1002(f) to the extent that the regulation acts as a bar to reimbursement in cases where a veteran has only partial coverage under a health plan.  See Staab, 28 Vet. App. at 56.  Accordingly, in cases including the instant case, where an appellant seeking payment or reimbursement has partial coverage, such as private insurance or Medicare for the medical care at issue, VA payment or reimbursement is not precluded as a matter of law.

Therefore, the Board concludes that the evidence satisfies the all of the conditions set forth in 38 U.S.C. § 1725 and 38 C.F.R. § 17.1002, and accordingly, entitlement to payment or reimbursement of the Veteran's unauthorized medical expenses incurred from May 21, 2014, through May 22, 2014, is warranted, subject to the Veteran's third-party coverage for these expenses.


ORDER

Payment or reimbursement of unauthorized emergency medical expenses incurred at Putnam Community Medical Center from May 21, 2014, through May 22, 2014, is granted, subject to the Veteran's third-party coverage for these expenses.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


